Citation Nr: 1742438	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-25 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent from March 6, 1982 through November 27, 2005 and in excess of 70 percent from November 28, 2005 through March 11, 2009 for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1974 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This claim was previously before the Board in May 2013 and again in November 2015 and was remanded for further development.  The claim is now back before the Board for appellate adjudication.


FINDINGS OF FACT

1.  For the period prior to November 28, 2005, the Veteran's PTSD manifested with anxiety productive of mild social and industrial impairment but did not result in a definite impairment in the ability to establish or maintain effective or wholesome relationships with people.

2.  From November 28, 2005 to March 11, 2009, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  For the period prior to November 28, 2005, the criteria for a rating in excess of 10 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (1988).

2.  For the period from November 28, 2005 to March 11, 2009, the criteria for a rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Legal Criteria, Facts and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

The Veteran is seeking evaluations for PTSD in excess of 10 percent from March 6, 1982 through November 27, 2005 and in excess of 70 percent from November 28, 2005 through March 11, 2009.  The schedular criteria for PTSD that were in effect at the beginning of the rating period at issue in this appeal were amended effective February 3, 1988. See 53 Fed. Reg. 23 (January 4, 1988).  The criteria for rating mental disorders were again amended effective November 7, 1996.  See 61 Fed. Reg. 52695  (October 8, 1996). The November 1996 criteria remain in effect.  See 38 C.F.R. § 4.130 (general rating formula for mental disorders) (206).  As such, the Veteran's claim must be considered under all three sets of criteria.  For clarification purposes, the applicable VA regulations are reproduced below:

Regulations in Effect Prior to February 3, 1988:

A 10 percent evaluation required less than the criteria for a 30 percent evaluation with emotional tension or other evidence of anxiety productive of moderate social and industrial impairment.

A 30 percent evaluation required definite impairment in the ability to establish or maintain effective or wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable social impairment. 

A 50 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people was substantially impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in severe industrial impairment.

A 70 percent evaluation is assigned when the ability to establish or maintain effective or favorable relationships with people was seriously impaired.  The psychoneurotic symptoms were of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.

A 100 percent evaluation was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment.

Regulations effective February 3, 1988:

A 10 percent evaluation required less than the criteria for a 30 percent evaluation with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.

A 30 percent evaluation required definite impairment in the ability to establish or maintain effective or wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in flexibility, efficiency, and reliability levels as to produce definite social impairment.  The term "definite" has been defined as "distinct, unambiguous, and moderately large in degree," representing a degree of social and industrial inadaptability that was "more than moderate but less than rather large." VAOPGCPREC 9-93, 59 Fed. Reg. 4752  (1994); see also Hood v. Brown, 4 Vet. App. 301   (1993). 

A 50 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment.

A 70 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.

A 100 percent evaluation was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.

Regulations effective November 7, 1996:

A 10 percent evaluation requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

In a statement in support of the claim dated March 1983, the Veteran reported a sleep disorder and emotional problems which he attributed to his in-service stressor.

The early part of the record includes medical treatment notations for the Veteran's wife's depression, which at times, discusses the Veteran's behavior as well as couples therapy notations.  In pertinent part, private treatment records from January 1985 and March 1985 show the Veteran and his wife attended couple's therapy in an effort to deal with their marital problems, which included issues with child rearing and communication.  A notation from January 1985 indicated the Veteran's wife was afraid that the Veteran might be becoming suicidal after making statements about giving his car to his brother.  The Veteran's wife also reported the Veteran was late coming home and his whereabouts were sometimes unknown.  

The record also includes a March 1983 statement from the Veteran in which he stated his psychological problem was manifested by a sleep disorder, amongst other problems.  

An April 1986 private treatment record indicated the Veteran was on a medical hold because of suicidal threatening following an incident of excessive drinking and becoming depressed and talking about suicide.

The Veteran's wife's VA progress notes from February 1996 and March 1996 show she reported the relationship with her husband was not positive.  He was spending more time away from home, spending money at a casino gambling and was verbally abusive at times.  Additional treatment records for the Veteran's wife include an October 2002 statement that she was intimidated by the Veteran's anger and frustrated over his lack of ambition.  Further, she stated he set a poor example for their children because they were afraid of him due to his anger and irrational outbursts. 

A November 2005 VA treatment notation reported the Veteran was struggling with sleeping for the past 8 to 9 months.  The Veteran also reported marital problems, including arguing.  He indicated he had difficulty controlling himself and reported an incident where he punched a guy for stomping on the flag.  He denied suicidal ideations and the intent to harm others.  Thereafter, a December 2005 VA treatment notation stated the Veteran had a negative attitude about life in general, saying "life sucks."  He was relieved that the holidays would be over soon.  He reported a challenging marriage with anger and threats of divorce.  He reported having a few friends but indicated he was afraid to get close to people due to his past experiences.    

VA medical treatment records from 2006 indicate the Veteran did not present for several appointments.  However, in August 2006 VA, he called the telephone service indicating he had a plan to commit suicide.  The Veteran reported he was drinking but he was not going to kill himself that night.  A later August 2006 VA treatment notation discussed possible PTSD group therapy for the Veteran and discussed the Veteran's previous suicidal ideations.  He did not have active plans at the time.  At the time of the notation, he was working for American Airlines.
A June 2006 VA examination reported ongoing mental health symptoms including sleep disturbances with sweats and nightmares.  The Veteran also reported a suicide plan in 1982 but never had a suicide attempt.  He had maintained generally good employment over the years and kept up with a routine of self-care.  However, his familiar functioning was described as poor as the Veteran's marriage was on the rocks and his children did not think highly of him.  His social/interpersonal relationships were nonexistent by the Veteran's report and his recreation/leisure activities included watching television and using the computer.  On examination, the Veteran endorsed suicidal thoughts and ideations for the past year though that contradicted his report to his counselor as of December 2005, which repeatedly denied suicidal thoughts.  The Veteran endorsed a good history of maintaining minimal personal hygiene and other activities of daily living.  He denied memory loss or impairment, obsessive or ritualistic behaviors, panic attacks, and diagnosis of both depression and anxiety.  He did report a history of impaired impulse control as he has gotten into fights in the past.  He further reported sleeping five to seven hours a night.  

An October 2006 letter from the Veteran stated that since he had been out of the service, he had attempted to get the dreams to stop by using alcohol in place of sleep.  He also reported he "toyed with suicide" on a continuous basis.  He had tried to seek professional help but each time he made an appointment, his heart would race, his pulse would get loud and it was hard for him to breath.  He would start to stutter and was unable to talk to people about the problems.  

January 2009 through May 2009 psychological treatment notations assessed the Veteran with PTSD and depressive disorder, NOS.  The Veteran indicated he was applying for other jobs but his memory and concentration had been increasingly compromised by stress and PTSD.  He further reported moderating his drinking but was still bothered by nightmares.  Additionally, the Veteran reported flashbacks, nightmares, sleepwalking, hypervigilance, irritable and argumentative behavior and inflexibility towards others that he did not like.

The Board will now turn to evaluate the available medical evidence of record with the applicable regulations.  For the period prior to February 3, 1988, there is only one regulation that is available for application.  An increase to 30 percent for the Veteran's PTSD would require evidence of a definite impairment in the ability to establish or maintain effective or wholesome relationships with people.  As previously noted, the earlier part of the record is limited with treatment records or evidence of the Veteran's symptoms.  An early record documented the Veteran's psychological problem as manifested by a sleep disorder.  However, in large part, the record includes VA treatment records for the Veteran's wife which documented difficulties in the Veteran's marriage.  The Veteran was described as spending time away from home, gambling, and being verbally abusive at times.  The Board does note the Veteran was placed on a suicidal hold in 1986 following excessive drinking and talking about suicide.  

The Veteran's representative argues despite the Veteran's lack of treatment over the years, he should not be disqualified from a higher rating because PTSD causes people to suffer in solitary terms.  While the Board understands the representative's contention, there is insufficient evidence from the period of time prior to February 3, 1988 to find that the Veteran had a definite impairment in the ability to establish and maintain effective relationships with people.  The majority of the evidence addresses marital and drinking problems and not any additional interpersonal issues or symptoms.  Notably, while the evidence for this portion of the appeal shows the Veteran experienced marital problems, which he relates to his PTSD, it does not show that his PTSD was so severe that he was definitely impaired in the ability to establish or maintain that relationship.  Indeed, the record reflects that the Veteran and his spouse are still married.

As previously indicated, the PTSD regulations slightly changed again effective February 3, 1988.  Therefore, there are two regulations potentially applicable to the Veteran's claim for the period prior to November 7, 1996, the most recent regulation change.  However, again, the medical evidence of record for this period fails to show the Veteran had a definite impairment in the ability to establish or maintain effective or wholesome relationships with people, even with the additional clarity provided in the regulation to obtain a 30 percent disability rating.  In fact, there is no significant additional medical evidence until October 2002, when the Veteran's wife reported she was intimidated by the Veteran's anger and frustrated by his lack of ambition.  The wife's statements, coupled with the previously discussed evidence of sleep impairment, drinking, marital problems and verbal abuse, does not rise to the level of a definite impairment in the ability to establish and maintain effective relationships with people as, again, there is no evidence pertaining to the Veteran's social interactions with others outside of his family.

The next available evidence is from November 2005 in which more clarity is provided as to the Veteran's PTSD symptoms.  Specifically, the marital problems continued but the Veteran's difficulty controlling him included punching someone.  Moreover, the Veteran had a negative attitude about life in general and very few friends.  

In applying the regulations effective November 7, 1996 to the medical evidence of record beginning in November 2005 describes the Veteran's constant depression, difficulties with sleep, irritability, and anger.  The result of his symptoms is social isolation with poor relationships and anger issues.  While there was evidence of a plan to commit suicide, the Veteran then consistently denied suicidal ideations with no active plans.  Taken together, the totality of the objective medical evidence of record supports occupational and social impairment with deficiencies in most areas.  For these reasons, the Board finds the symptoms described in the record describes the rating criteria of 70 percent.   

However, at no point during the appeal period has the Veteran's overall symptomatology more nearly approximated the criteria for a 100 percent rating.  There is simply no evidence of a total social or occupational impairment.  While the Veteran's marriage and relationship with his children has continually been described as challenged, he has remained married and has some contact with his children.  Additionally, while the Veteran has described his social relationships as nonexistent, at other times, such as during a December 2005 VA treatment visit, he has reported having a few friends.  Similarly, in various statements the Veteran has asserted that over the years his PTSD has negatively impacted his ability to obtain and maintain employment.  However, at other times he has described working and or obtaining new employment; this continual employment history is also reflected in the employment history section of the forms the Veteran completed when he filed a claim for SSA disability benefits.  The Veteran's social and occupational relations, even if complicated, belie the notion of him having total social and occupational impairment.  The Veteran also endorsed a good history of maintaining minimal personal hygiene, denied memory loss, panic attacks, or obsessive or ritualistic behaviors.  

In summary, the preponderance of evidence is against a finding that the Veteran's PTSD warrants a rating in excess of 10 percent from March 6, 1982 through November 27, 2005 and in excess of 70 percent from November 28, 2005 through March 11, 2009.  Hence, the appeal as to this issue is denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).


ORDER

A disability rating in excess of 10 percent from March 6, 1982 through November 27, 2005 and in excess of 70 percent from November 28, 2005 through March 11, 2009 for service-connected PTSD is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


